UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2339


In Re:   TIMOTHY ADAMS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (6:94-cr-00302-NCT-3)


Submitted:   May 17, 2011                   Decided:   May 26, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy Adams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy   Adams     petitions      for   a   writ    of     mandamus,

alleging the district court has unduly delayed acting on his

motion to set aside the judgment based on “an independent action

for fraud upon the court.”             He seeks an order from this court

directing the district court to act.            Our review of the district

court’s    docket   reveals     that    the   district   court     adopted     the

recommendation of the magistrate judge and denied Adams’ motion

on March 25, 2011.        Accordingly, because the district court has

recently decided Adams’ case, we deny the mandamus petition as

moot.     We grant leave to proceed in forma pauperis.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the     materials    before     the    court   and

argument would not aid the decisional process.

                                                                PETITION DENIED




                                        2